Citation Nr: 1143841	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-06 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida 


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred at a private facility on September 19, 2008.


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1959 to May 1963. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2009 administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida, which denied payment for services rendered at Charlotte Regional Medical Center, in Punta Gorda, Florida, on September 19, 2008. 
The Veteran was notified of his requested August 2011 Board hearing by letter sent in June 2011, but did not appear or express a desire to re-schedule it.  Thus, his hearing request is deemed withdrawn.  


FINDINGS OF FACT

1.  The Veteran received medical care at Charlotte Regional Medical Center on September 19, 2008. 

2.  The Veteran is not service-connected for any disability.  

3.  A preponderance of the competent evidence shows that the condition for which the Veteran received care was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's life or health. 


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized medical expenses incurred at a private facility on September 19, 2008, are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.54, 17.1000-1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the Veterans Claims Assistance Act (VCAA) and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  The Board's decision to proceed in adjudicating this claim does not prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Analysis

The Veteran seeks reimbursement for private health care costs incurred at Charlotte Regional Medical Center on September 19, 2008.  The Veteran claims that on September 19, 2008, he went to the hospital for removal of sutures because of a non-responsive VA administration.  He claims he made numerous calls to the VA starting on September 6, but did not receive a response and was near to the time his sutures were to be removed so he went to Charlotte Regional Medical Center.  The Veteran claims this situation was not his fault and if he had some direction from VA he would have followed it.   

The Veteran is not service-connected for any disability.    

As the Veteran has no service connected disabilities or conditions, and therefore Section 1728(a), Title 38, United States Code, is not for application in this claim because this Section requires care to be provided for a service connected disability or care for a non-service connected disability associated with a service connected disability before VA may pay or reimburse the Veteran.  See 38 C.F.R. § 17.120.  
 
Section 1725, Title 38, United States Code, was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553  (1999) (effective May 29, 2000).  To be entitled to payment for emergency care under this Act, the evidence must meet all of the following criteria: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter r 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728  for the emergency treatment provided (38 U.S.C.A. § 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 U.S.C.A. § 1725 requires VA to use the prudent layperson standard in determining if a medical emergency existed.  See Veteran's Mental Health and Other Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 402 (2008). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Charlotte Regional Medical Center treatment records dated September 19, 2008, note that the Veteran's chief complaint on arriving at the hospital was that he needed sutures removed from his right hand, which was done with mild discomfort.  September 19, 2008, treatment records also note that the Veteran was in moderate distress from dental pain and complained of a sore tooth for the past 24 hours.  He had a slight fever.  He was given impressions of dental abscess and wound/suture removed, right hand.  He was discharged to his home and noted to be stable.   

Initially, in adjudicating a claim for payment or reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In this case, the Veteran does not claim, and the evidence does not establish, that VA provided authorization for the Veteran to receive the medical care at issue. 

The September 19, 2008, private treatment records, and the Veteran's contentions, clearly indicate that the Veteran's chief complaint was that he needed to have his sutures from his right hand removed.  He also received care for a sore tooth on September 19, 2008, however he has not claimed that this was the reason he went to Charlotte Regional Medical Center, but rather claims he went there because he could not schedule an appointment at VA to have his sutures removed.  The Veteran does not claim the removal of his sutures in his right hand was an emergency requiring immediate medical attention; nor do the private treatment records suggest this given that they note that the Veteran was in only moderate, rather than severe or acute distress, and as a result of his dental pain rather than his sutures.  

The care rendered on September 19, 2008, was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's life or health.  This finding is supported by an August 17, 2009 VA medical opinion which notes that the opining physician reviewed the record and found that the care received by the Veteran to remove his sutures was non-emergent.  See 38 U.S.C.A. § 1725.

The negative evidence in this case outweighs the positive.  The Veteran is competent to report symptoms such as pain which is capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran himself reports that he went to a private medical facility because VA would not schedule him to have his sutures removed and not because he believed he was suffering a medical emergency.  The weight of the competent medical evidence of record clearly indicates that the Veteran presented to the private facility seeking to have sutures removed and for tooth pain, and these were not of a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and reimbursement for unauthorized medical expenses incurred at a private facility on September 19, 2008, is not warranted.  Gilbert, 1 Vet. App. at 57-58.

ORDER

Entitlement to reimbursement for unauthorized medical expenses incurred at a private facility on September 19, 2008 is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


